PER CURIAM.
Inmates Robert Maxwell and Princess Smith appeal the district court’s1 dismissal *700of their 42 U.S.C. § 1983 lawsuit following an evidentiary hearing. Upon careful review of the record and of appellants’ arguments, see Choate v. Lockhart, 7 F.3d 1370, 1373 & n. 1 (8th Cir.1993) (reviewing factual findings for clear error, and legal conclusions de novo), we find no basis for reversal. Because it would have been impossible for Ms. Smith to exhaust her claim against defendant Deputy Willie Owens before filing suit — as the incident with Mr. Owens had yet to occur-dismissal of this claim on exhaustion grounds was mandatory. See Johnson v. Jones, 340 F.3d 624, 627 (8th Cir.2003). Accordingly, we affirm, see 8th Cir. R. 47B, but we amend the dismissal of Ms. Smith’s claim against Mr. Owens to be without prejudice.

. The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Beth *700Deere, United States Magistrate Judge for the Eastern District of Arkansas.